Citation Nr: 0003641	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-09 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for aphakia, right eye, 
status post cataract removal, claimed as an eye condition.

2.  Entitlement to service connection for sinusitis with 
headaches.

3.  Entitlement to service connection for chronic bronchitis.

4.  Entitlement to service connection for residuals of 
hemorrhage of the right tonsil, claimed as a throat 
condition.

5.  Entitlement to service connection for hiatal hernia, 
ulcer, and reflux disease, claimed as stomach problems.

6.  Entitlement to service connection for dysthymic disorder 
and/or anxiety disorder, claimed as a nervous condition.

7.  Entitlement to the assignment of a higher disability 
evaluation for tinnitus, currently evaluated as 10 percent 
disabling. 

8.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between aphakia, right eye, status post cataract 
removal, claimed as an eye condition, and the veteran's 
military service. 

2.  The claims file does not include medical evidence of a 
nexus between sinusitis with headaches and the veteran's 
military service. 

3.  The claims file does not include medical evidence of a 
nexus between chronic bronchitis and the veteran's military 
service. 

4.  The claims file does not include a current medical 
diagnosis of any residuals of hemorrhage of the right tonsil, 
claimed as a throat condition. 

5.  The claims file does not include medical evidence of a 
nexus between hiatal hernia, ulcer, and reflux disease, 
claimed as stomach problems, and the veteran's military 
service. 

6.  The claims file does not include medical evidence of a 
nexus between dysthymic disorder, anxiety disorder, claimed 
as a nervous condition, and the veteran's military service. 

7.  Service connection for hearing loss is established for 
the left ear only, and the medical evidence demonstrates that 
the appellant currently approximates Level I hearing 
impairment in his left ear.

8.  Current manifestations of the appellant's tinnitus 
include constant ringing.  The disability picture is not 
exceptional or unusual.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
aphakia, right eye, status post cataract removal, claimed as 
an eye condition, sinusitis with headaches, chronic 
bronchitis, for residuals of hemorrhage of the right tonsil, 
claimed as a throat condition, hiatal hernia, ulcer, and 
reflux disease, claimed as stomach problems, dysthymic 
disorder, anxiety disorder, claimed as a nervous condition 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The schedular criteria for a compensable evaluation for 
hearing loss, left ear have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 6100 (1999).

3.  Current manifestations of the appellant's service- 
connected tinnitus, are no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.87 Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic disease 
processes, such as a psychosis, when such are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The threshold question which must be answered as to these 
issues is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for service connection 
generally requires (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board observes that several lay statements have been 
submitted, one from the veteran's mother and another from his 
brother, which along with his own statements, maintain that 
the veteran suffered from the claimed conditions since 
service.  The Board notes that generally lay statements are 
competent evidence as to symptoms the persons observed,  
However, opinions as to medical matters such as diagnoses or 
etiology of illnesses are without probative value because lay 
persons are not competent to draw conclusions on matters 
requiring medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82. 

Eye condition

The veteran was seen for complaints of blurred vision in 
service in June 1966.  Visual acuity was 20/20.  However, 
iridodialysis, a separation or loosening of the iris from the 
root at the ciliary body, was found in the right eye.  The 
veteran gave a history of trauma to the right eye before 
service, and he was given glasses.  He also had a piece of 
metal removed from his left eye in June 1967.  He returned to 
the clinic that same day complaining of pain and a scratch in 
the eye.  An abrasion to the cornea and some rust pigment, 
presumably from the removed particle, were identified.  
Treatment consisted of sulfa drugs, antibiotics and an eye 
patch.  There were no other complaints in service.  Eye 
examination on discharge in January 1970 was reported as 
normal except for a peripheral defect of the right uvea 
(pupil) 10 o'clock to 1 o'clock, secondary to old injury, age 
8 years.

At his eye examination in January 1998, some 28 years after 
release from military service, the veteran reported trauma to 
the right eye by a stone at age 15 and additionally by a nail 
when he was age 32 ( he was born in 1947).  The second injury 
caused a cataract formation followed by extraction.  The 
veteran reported no ocular complaints.  Eye surgical history 
was significant for cataract extraction without intraocular 
lens placement.  Diagnosis was status post trauma of the 
right eye with rock and nail causing cataract formation.  
That diagnosis also reported status-post cataract extraction 
in the right eye, that eye being aphakic and myopia

Whatever eye problem the veteran had in service, the Board 
notes that the January 1998 eye examination attributed the 
current eye pathology to incidents unrelated to service.  
There is no medical evidence in the record linking any 
current eye pathology or disorder to symptomatology or 
problems in service.  Accordingly, without a nexus of current 
eye pathology to service, the claim is not well grounded and 
must be denied.  

Sinusitis with headaches

The veteran's service records reflect that the veteran 
received treatment on several occasions for colds and/or the 
flu over his nearly 4 year period of military service.  A 
chronic sinus condition or chronic headache condition was not 
diagnosed in service, however.  Service medical examination 
on discharge was silent as to the claimed disorder.

Treatment records for the period from 1988 to February 1991 
do not provide a diagnosis of chronic sinusitis.  Likewise, 
treatment records from May 1994 do not provide an impression 
or assessment that the veteran suffered from the claimed 
condition.  

At a VA general medical examination in January 1998, the 
veteran reported a history of headaches, described as 
throbbing, on the left side of the head.  He felt stuffiness 
in his nose.  Sinusitis was diagnosed.  However, the examiner 
did not relate the condition to the veteran's service.  The 
veteran has not submitted any medical evidence linking his 
currently diagnosed sinusitis to symptoms he had in service.  
Accordingly, without a cognizable nexus of current sinus 
pathology to service, the claim is not well grounded and must 
be denied.

Chronic bronchitis

The veteran advances this claim as associated with his having 
been exposed to asbestos in service.  

Treatment records for the period from 1988 to February 1991 
do not provide a diagnosis of chronic bronchitis.  Likewise, 
treatment records from May 1994 do not provide an impression 
or assessment that the veteran suffered from the claimed 
condition.

The January 1998 VA general medical examination diagnosed the 
veteran with chronic bronchitis and specifically noted the 
veteran's 20-25 year pack history of cigarette smoking.  The 
veteran's weight was reported as 232 pounds (at the time of 
his military separation the veteran was 73 inches tall and 
with a weight of 170 pounds).  He currently had a daily 
cough, not always productive.  He reported dyspnea on 
exertion.  The examiner also noted that in light of normal 
pulmonary function tests, it was unlikely that asbestos 
exposure contributed to his current symptomatology.  The 
veteran has not submitted any medical evidence that ties 
current bronchial pathology to service.  Accordingly, without 
a nexus of current chronic bronchitis to service, the claim 
is not well grounded and must be denied.

Hemorrhage right tonsil

While in service in September 1968, the veteran experienced a 
painful sore throat.  At one point, his symptomatology was 
thought attributable to wisdom teeth; at another point, it 
was thought to be related to acute tonsillitis.  He was 
admitted for observation because of sudden onset of bleeding 
from the right tonsil.  On admission a one centimeter clot 
was noted on the right tonsil.  Laboratory studies were 
returned as normal.  During the 48 hour observation, no 
further bleeding was found, and the patient was thereupon 
discharged as fit for duty.  Service medical examination on 
discharge was silent as to the claimed disorder.

On the January 1998 VA general medical examination, there was 
no diagnosis of any pathology related to tonsils or the 
throat.  No clinical records suggest any sequelae associated 
with the incident in service.  Without a medical diagnosis of 
current disability, the veteran's claim for hemorrhage of the 
right tonsil claimed as a throat condition must be deemed not 
well-grounded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Hiatal hernia and other claimed gastrointestinal conditions

Service medical records show the veteran was diagnosed  with 
viral gastroenteritis in October 1966.  In June 1967, he 
reported an episode of vomiting.  The abdomen was soft and 
non-tender and there was no organomegaly or masses palpable.  
In October 1968, the veteran presented with complaints of 
nausea in conjunction with a head cold with sinus congestion.  
Service medical examination on discharge was silent as to any 
gastrointestinal findings or even any claimed 
gastrointestinal disorder(s).  

Private medical records from August and September 1988, 
suggest the veteran with peptic ulcer disease (PUD) and 
hiatal hernia at that time.  Other private medical records 
note the veteran with gastritis and a history of PUD.  
Treatment records from March 1989 report a symptomatic 
chronic hiatal hernia (gas, bloating, belching, etc., 
particularly when he overate).  However, the medical evidence 
of record does not demonstrate an association between the 
conditions and the veteran's service.  

At a VA general medical examination in January 1998, the 
veteran reported treatment for hiatal hernia and ulcers in 
1971, 1977 and 1978, but the veteran has not provided medical 
records from that period.  Moreover, on the abdomen segment 
of the examination, no abnormal pulsation was noted; bowel 
sounds were within normal limits, and there was no tenderness 
to palpation.  Medical authority has not suggested any 
relationship between the claimed condition to the veteran's 
service.  Accordingly, without a nexus of any current 
gastrointestinal disorder to service, the claim is not well 
grounded and must be denied.  

Nervous Condition

The veteran was seen on one occasion in service in June 1966 
for what was characterized as an anxiety reaction.  He was 
having some vision complaints, and he was very nervous and 
upset.  The examiner noted the veteran's eyes were checked, 
and his acuity was very good.  Librium was prescribed and 
refilled once.  Service medical records are otherwise silent 
as to complaints, treatment or diagnoses relating to any 
mental disorder.

Private medical records from December 1988 and January 1989, 
nearly 20 years after service, reflect that the veteran 
suffered from an anxiety condition.  Treatment records from 
March 1989 suggest that the veteran had chronic trouble with 
anxiety at that time.  In September 1997, the veteran was 
seen at the VA mental health clinic with complaints of 
depressed mood and anxiety.  Diagnosis was generalized 
anxiety disorder and depressive disorder not otherwise 
specified.  

The veteran was afforded a psychiatric examination in January 
1998.  While reporting having taken Buspar for 7 years prior 
to the examination, the veteran denied any previous history 
of inpatient or outpatient mental evaluations.  On review of 
the veteran's psychiatric symptomatology, he reported periods 
of depression for years "but not like the last seven 
years."  The examiner diagnosed  him with dysthymic disorder 
and occupational problems.  Axis V-Global Assessment of 
Functioning (GAF) was reported as between 71-80.  The 
examiner, while noting that the claims file was unavailable, 
found that, above all, it appeared the veteran was working 
long hours in addition to having a long commute.  The 
examiner concluded the veteran was overworked.  

While the examiner who performed the January 1998 mental 
health examination had not reviewed the claim's file, the 
Board notes that any shortcoming in that regard does not 
constitute a basis for requiring further development in this 
instance.  Although the "duty to assist" includes the 
conduct of a through and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under section 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  Until such time as a well grounded claim 
is established, no duty to assist attaches, and, 
consequently, a related shortcoming is without implication.  
Moreover, in this case, the examiner actually explored the 
veteran's military experience, which the veteran reported as 
"all right, I liked the experience."  The only lingering 
effect of his military service was reported as relating to 
audiologic pathology.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379 (1998) (nexus aspect addressed where examination 
report without benefit of review of service records included 
assessment of, inter alia, "Military Life" because 
clinician may note past environmental problems contributing 
to the mental disorder).

The important point at this time is there is no medical 
evidence in the record tending to show that the symptoms in 
service represented a chronic disability.  A nexus or 
relationship between any mental health disorder and service 
has not been demonstrated by medical evidence.  Accordingly, 
the claim is not well grounded and must be denied.


Summary

Although the veteran asserts that he has received treatment 
for a number of the claimed conditions on a continuous basis 
since his discharge from service, there are few treatment 
records submitted except those of contemporary origin.  The 
Board is also aware that the veteran has commented to the 
effect that some of his former doctors have died; 
nevertheless, the veteran is invited to attempt to exhaust 
remaining medical sources to obtain pertinent records in an 
effort to substantiate his claim or to secure medical 
opinion(s) associating his claimed disorders to service.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The Board views this discussion as 
sufficient to inform the veteran of the elements and evidence 
necessary to complete his application for service connection 
for the claimed disorders.

II. Increased Evaluation Claims

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to an increased evaluation for 
unilateral hearing loss and for tinnitus are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to these issues. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Compensable Rating for Hearing Loss, Left Ear

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (1999).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim since there are no substantive changes 
in the regulation.

Entitlement to service connection (non-compensable) for the 
veteran's left ear was established by the appealed rating 
determination.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, ranging from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the 
nonservice-connected ear is looked upon to be normal except 
in cases of bilateral total deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.85 and 4.87, Diagnostic Codes 6100 to 6101.

The veteran was afforded a VA audiological examination 
conducted in January 1998.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
25
25
20
55
70

The average decibel loss between 1000 and 4000 hertz was 42.5 
decibels in the service connected left ear.  Speech 
audiometry testing revealed speech recognition ability of 96 
percent in the left ear.  Although the veteran suffers from 
bilateral 

hearing loss, entitlement to service-connection is for the 
left ear only.  Bilateral total deafness is not shown by 
objective testing.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.87 indicates that 
the designation of a level I hearing impairment of the 
service connected left ear is appropriate.  Comparing the 
veteran's service connected left ear level I hearing 
impairment against the designated "better" right ear pursuant 
to Table VII of that same regulatory section reveals that a 
noncompensable rating is appropriate for the veteran's level 
of hearing loss in his left ear.  In this instance, the 
preponderance of the evidence is against entitlement to a 
compensable evaluation for hearing loss.

Tinnitus

As pertinent to this appeal, tinnitus is rated under 
Diagnostic Code 6260 of the Rating Schedule, which provides 
for a 10 percent rating with evidence of persistent tinnitus 
as a symptom of head injury, concussion or acoustic trauma. 
38 C.F.R. § 4.87a, Code 6260.

The veteran reports some hearing difficulty in quiet 
environments and significant difficulty understanding speech 
in crowds.  The examiner who conducted the January 1998 audio 
examination noted the veteran's military history was positive 
for acoustical noise exposure.  The veteran described his 
tinnitus as a high pitched ringing sound.  No medical follow-
up was indicated as necessary.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The evidence of record before the Board does not reveal that 
the veteran's service-connected tinnitus causes him unusual 
or exceptional hardship such as to warrant application of 38 
C.F.R. § 3.321(b)(1).  He has not, for example, required 
frequent periods of hospitalization and has not demonstrated 
a marked loss of employment on account of his tinnitus.  
According to a psychiatric examination afforded in September 
1997, the veteran reported being employed by his brother and 
previously being self employed.  While tinnitus appears to 
play a role in his overall hearing difficulty, it does not 
appear that tinnitus alone causes him unusual hardship or 
frequent treatment to include hospitalization as to warrant a 
higher rating on an extraschedular basis.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

Entitlement to service connection for aphakia, right eye, 
status post cataract removal, claimed as an eye condition, 
sinusitis with headaches, chronic bronchitis, for residuals 
of hemorrhage of the right tonsil, claimed as a throat 
condition, hiatal hernia, ulcer, and reflux disease, claimed 
as stomach problems, dysthymic disorder, anxiety disorder, 
claimed as a nervous condition is denied. 

Entitlement to a compensable evaluation for hearing loss, 
left ear is denied. 

Entitlement to increased evaluation for tinnitus is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

